Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 21, 2022

                                     No. 04-22-00182-CV

                           IN THE INTEREST OF A.R.T., a child

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA01505
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        In this accelerated appeal, the reporter’s record was due on April 11, 2022. See TEX. R.
APP. P. 35.1(b). On April 18, 2022, this court ordered court reporter Elva Chapa to file the
reporter’s record by April 28, 2022. Ms. Chapa notified this court that her other duties and the
length of the record in this case are preventing her from timely filing the record. She requested
an extension of time to file the reporter’s record until April 29, 2022.
       The request is granted. The reporter’s record is due on April 29, 2022. See id.
R. 35.3(c) (limiting an extension in an accelerated appeal to ten days).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court